ACCEPTED
                                                                                                             03-14-00693-CV
                                                                                                                    4510953
                                                                                                   THIRD COURT OF APPEALS
                                                                           The Voice of Texas   Law Enforcement
                                                                                                              AUSTIN, TEXAS
                                                                                                        3/16/2015 1:22:20 PM
                                                                                                           JEFFREY D. KYLE
                                                                                                                      CLERK




                                                                                           FILED IN
                                                March 16, 2015                      3rd COURT OF APPEALS
Jeffrey D. Kyle, Clerk                                                                  AUSTIN, TEXAS
Court of Appeals                                                                    3/16/2015 1:22:20 PM
Third District of Texas                                                               JEFFREY D. KYLE
Post Office Box 12547                                                                       Clerk
Austin, Texas 78711

          RE:     Court of Appeals Number: 03-14-00693-CV
                  Trial Court Case Number: C2014-0928A

          Style: City of New Braunfels; Jan Kotylo, in her official capacity; Pat Clifton, in his
                 official capacity; and Fritz Welsch, in his official capacity v. Joseph Tovar

Dear Mr. Kyle:

       Please let this letter serve as our notice of intention to argue Appellee Joseph Tovar’s
case orally before the Court on April 22, 2015 at 1:30 P.M.

          Should you need anything further, please feel free to contact me. Thank you.

                                                    Respectfully Submitted,

                                                    /s/ Chad R. Hyde
                                                    Chad R. Hyde
                                                    Texas Bar No. 24046130
                                                    chad.hyde@tmpa.org
                                                    Randal C. Doubrava
                                                    Texas Bar No. 0602990
                                                    randy.doubrava@tmpa.org
                                                    Texas Municipal Police Association
                                                    6200 La Calma Drive, Ste. 200
                                                    Austin, Texas 78752
                                                    Tel. (512) 454-8900
                                                    Fax (512) 454-8860

                                                    ATTORNEYS FOR APPELLEE
                                                    JOSEPH TOVAR

cc:       Via Electronic Service
          Bettye Lynn
          Lynn Ross, Gannaway & Cranford, LLP
          306 W. Broadway, Suite 100
          Fort Worth, TX 76104


      6200 La Calma Drive   |   Suite 200   |   Austin, Texas 78752   |   Phone: 800.848.2088   |   Fax: 512.454.8860
                                                   www.tmpa.org